Case 2:21-cv-00085-NT Document 1-2 Filed 03/29/21 Pagelof3 PagelID#: 19

EXHIBIT ONE:

ww
—~. INTELIUS

Criminal Records Report re: David Alan Roberts, currently living at 98
Broadturn Rd., in Scarborough, Maine 04074

 

| |
| Name / Aliases Veeicke ! Phone Previous Cities
L 4. 4
|
| 2 | David Alan Roberts | Address 1; | Scarborough, ME
14 Martin AVE Spring Hill, FL
Scarborough, ME 04074 pring rill,
| | (207} 510-1141 | Port Richey, FL
|
| Address 2:
| | DOB: May 2nd, 1962 249 Broadturn RD Complete Background Check
Scarborough, ME 04074
ae 53 years old 207) 730-7221
| Address 3:
| RELATIVES: 98 Broadturn Rd
Doreen Roberts (49) Scarborough, ME 04074
Amy Roberts (29)
Michelle Roberts (30) | Address 4:

Cory Roberts (40) 12422 Brookside ST
| Spring Hill, FL 34609

| (352) 340-4385
|
|

 

 

 
Case 2:21-cv-00085-NT Document 1-2 Filed 03/29/21 Page2of3 PagelD #: 20

Subject was convicted and sentenced by the Pasco County Circuit Court in Dade
City, Florida on Dec 28", 2008. The Court’s Criminal Division handles all felonies &
misdemeanors, & can be reached at (352) 523-2411 in Dade City. Subject’s felonies
are also listed in the Florida Parole Commission's data base, which can be reached
by calling 1-800-488-2952. The clerk of criminal affairs at the Pasco County Circuit |
Court stated that his attorney plea-bargained away four other criminal charges. [
see Case 1998-CF-1499 ] A fellow parolee; has stated that their Parole Officer refers
to the 59-yr old Mr Roberts as being a relentlessly aggressive social predator who

is a career criminal. [ in-court testimony expected during the trial of this matter ]

Record 1 of 1
DAVID A ROBERTS

RUN COMPREHENSIVE BACKGROUND CHECK ON DAVID A ROBERTS.

DOB: 5/2/1962 GENDER: M

HEIGHT: 5'10" EYE COLOR: Blue

RACE: White STATE: Fl

COUNTY: Pasco ADDRESS: 18349 Drayton St

Spring Hill, FL 34610

CASE NUMBER: - Confirm Case at the Courthouse

STATE CODE: FL OFFENSE DESC: AGGRAVATED ASSAULT;
OF LAW ENFORCEMENT
OFFICER OR FIREFIGHTER
OR INTAKE OFFICER
OFFENSE DATE: 5/25/1998 OFFENSE CLASS: FELONY

 

OFF DET E

CASE NUMBER: - Confirm Case at the Courthouse
 

Case 2:21-cv-00085-NT Document 1-2 Filed 03/29/21 Page 3of3 PagelID#: 21

STATE CODE: FL OFFENSE DESC: RESISTING OFFICER WITH
VIOLENCE
OFFENSE DATE: 5/25/1998 OFFENSE CLASS: FELONY

OFFENSE DETAILS {3 OF 3)
CASE NUMBER: 9801599 - Confirm Case at the Courthouse

STATE CODE: FL OFFENSE DESC: THREATENS HARM TO
PUBLIC SERVANT OR
OTHER PERSON IN WHOSE
WELFARE HE IS
INTERESTED

OFFENSE DATE: 5/25/1998 OFFENSE CLASS: FELONY

 
